Citation Nr: 1114213	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-19 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's current tinnitus is due to any incident or event in active military service; and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's low back disorder is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.

3.  Throughout the rating period on appeal, the Veteran's PTSD has been productive of complaints including irritability, exaggerated startle response, social isolation, nightmares, and occasional suicidal thoughts; upon objective evaluation, his speech and thought processes were been logical and coherent, there was no danger to self or others, he was able to attend to activities of daily living, there was no disorientation, and there were no reports of obsessional rituals or delusions.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred in or aggravated by service, nor may low back arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   

3.  The criteria for entitlement to an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claim.

Next, with regard to the Veteran's service connection claims, in December 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the December 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the February 2007 rating decision, June 2008 SOC, and October 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from Roseburg Health Care Services (HCS), and the Veteran was afforded VA examinations with regard to his tinnitus and PTSD claims in December 2006 and January 2007, respectively.  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist with regard to the low back claim in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a back disorder or complaints either during service or for 35 years following separation from active service.  Moreover, while there are indications of an old compression fracture in the low back of indeterminate age, there are no competent medical opinions suggesting a relationship between his current back problems and active service, and no other medical evidence of record suggests a causal relationship between the current back disorder and active service.  Moreover, the records contain histories of at least two post-service accidents involving the back.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus) or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Tinnitus

The Veteran contends that he has current tinnitus that was incurred in active service.  Specifically, he states that he was a beachmaster in active service, and that he helped land troops and set up beach perimeters.  He was in Vietnam for five months and was exposed to artillery fire on occasion.  He also tested equipment and was a mechanic in service.    

The Veteran's DD Form 214 lists the civilian equivalent of his military occupational specialty (MOS) as a machinist, and indicates his last duty assignment was with Beachmaster Unit One.  Moreover, it indicates that he had over three years of foreign and/or sea service.    

The Board acknowledges that exposure to loud noise may have occurred during the Veteran's active service.  Indeed, such exposure is deemed to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  However, while noise exposure is conceded, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current tinnitus which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any complaints or manifestations of tinnitus.  His December 1963 enlistment examination report showed normal hearing on an audiogram, and he scored a 15 out of 15 on a whispered voice test conducted at his August 1967 separation examination.  

Following separation from service, the first documented complaint of tinnitus was made in the filing of his claim for service connection in 2005.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was subsequently afforded a VA examination in December 2006.  He stated he did not have trouble with his hearing, but reported periodic tinnitus that was present at least twice a week and lasted less than an hour.  Although the tinnitus had been present for many years, he did not recall having it in service.  He described his duties as beachmaster and mechanic during active service.  Following active service, he was a logger for 15 years, during which time he fell timber and worked the skidder and loader.  He consistently used ear protection during that time.  He had also been a commercial fisherman on and off for 30 years.  He said he never went into the engine room without ear protection.  He had owned several motorcycles.  The tinnitus was an 8 out of 10 on a scale of severity.  An audiogram revealed mild sensorineural hearing loss from 2000 Hz to 8000 Hz bilaterally.  The examiner, noting that the STRs were not available for review, opined that there was no evidence that the tinnitus was related to service, because the Veteran did not recall having tinnitus during service, and the frequency and short duration of tinnitus was not consistent with tinnitus associated with noise exposure.  Moreover, since the hearing loss was likely associated with post-service occupational noise, it was also likely that the tinnitus was associated with that same noise.  

In a March 2007 statement, the Veteran said that being on ships during service was deafening, and that his ears would start ringing.  Currently, he said he had ringing in his ears for portions of every day.  

At a January 2009 visit with Dr. R.R., the Veteran denied any noises in his ears.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for tinnitus.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of tinnitus as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss current ringing in his ears and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any complaints of tinnitus or related symptoms in active service.  Following service, there was no documentation of complaints or treatment for tinnitus until 2005, nearly 40 years after his separation from service, when he filed his claim for service connection.  While he appears to be sincere in his belief that service connection should be awarded, in light of the above factors the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 40 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the tinnitus to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Low Back Disorder

Next, the Veteran contends he has a low back disorder that is related to active service.  Specifically, he avers that, during his deployment to Vietnam from May 1965 to November 1965, while facilitating an amphibious operation, he observed a Marine lying face down in the surf who had been trampled by other troops in the landing process.  He lifted the Marine from the water and moved him to safety.  In so doing, he felt immediate and severe pain in his low back.  Upon re-boarding his ship, he was seen by medical personnel in sick bay, and provided with pain medication.  He continued to suffer low back pain, but did not mention it at separation because he was anxious to be discharged.  

He did not sustain any additional back injuries between 1965 and 2002, when he sought treatment for his back again for the first time since service.  He was fishing when his legs became immobilized, and he fell into the work pit of the fishing vessel.  Radiology studies showed a spontaneous fusion at L2-L3 to heal an older injury, which he claims was incurred in service.  The Veteran also contends that the spondylosis and instability at L3 through S1 was caused or aggravated by the original service injury.  

His STRs are negative for any complaints of back pain.  Indeed, both the December 1963 enlistment and August 1967 separation examination reports show a normal examination of the spine.  

Following separation from service, the Veteran sought treatment with Dr. J.L.P. for low back pain in September 2002.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  He reported intermittent low back pain in the lumbosacral area, and denied any trauma to the area.  In the 1970s, he fell 20 feet from a deck and landed on his back, but he said that had not caused any problems for him.  In addition, in 1977, he was involved in a motor vehicle accident in which he injured his back, but had been asymptomatic until now.  The doctor assessed low back pain, and noted that an X-ray revealed a compression fracture of L2 and L3, possibly related to his history of falls.  Notably, the in-service incident was not mentioned.

In October 2002, Dr. J.L.P. had a telephone conversation with the Veteran's wife.  In his notes regarding the conversation, the doctor wrote that the compression fracture may have initially occurred 20 years ago when the Veteran fell off of a 20 foot ladder, or could possibly be acute.  

That same month, the Veteran began seeing an orthopedist, Dr. J. K.B., who performed a laminectomy and decompression at L4-L5, and a fusion from L3 to the sacrum, in November 2002.  He had follow-up care with Dr. J.K.B.

In July 2005, the Veteran sought treatment with Dr. R.R. for severe low back pain.  He said he had used marijuana several times for the pain.  The doctor assessed severe osteoarthritis, because of which he was disabled, and recommended ongoing conservative management.  

In October 2006, the Veteran reported low back pain at the Roseburg HCS.  He rated the pain at a level of 6 out of 10 in severity, and requested pain medication.  

In February 2007, he told Dr. R.R. that his back pain began in September 2006, and worsened again in December 2006 when he started exercising.  The doctor assessed chronic low back pain, status post surgery secondary to compression fracture.  Back strengthening exercises were recommended.  An X-ray showed L3 to S1 fusion with plate fixation with no change in significantly narrowed L2-L3 disc.  This was probably a congenital fusion as noted when compared to September 2005 studies.

An October 2009 consultation note by Dr. W.W.W. indicates a negative examination for backache or spine trouble.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a low back disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the back were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge from service.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current back pain and other experienced symptoms.  See, e.g., Layno, supra.  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, supra.

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  His STRs are negative for any complaints of back pain.  Following service, there was no documentation of complaints or treatment for back pain until 2002, 35 years after his separation from service.  Moreover, when he did seek treatment for back problems in 2002, he mentioned two post-service back injuries (a fall from a ladder in the 1970s and a motor vehicle accident in 1977), but did not mention the in-service incident he now avers caused his back problems.  Therefore, sincere though he may be in his present claim for service connection, consideration of the above factors militates against the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service; such statements, although competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 35 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the back disorder to military service.  Indeed, one of his doctors has indicated that the fracture could be the result of a post-service fall from a ladder, or it could be acute.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
B.  Facts and Analysis
 
In the present case, the Veteran was initially granted service connection for PTSD in a February 2007 rating decision, and a 50 percent evaluation was assigned.  Later, in an October 2009 rating decision, the RO granted a 70 percent evaluation, effective from June 20, 2005, the date of receipt of the original claim for service connection.

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The next higher, and highest available, rating of 100 percent is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board has reviewed the medical evidence covering the time period on appeal, and finds that the criteria for a higher evaluation have not been met.  Specifically, the requirements for a 100 percent schedular rating have not been demonstrated by the evidence.  

The evidence does not demonstrate gross impairment in thought processes or communication.  The Veteran answered questions appropriately at a July 2006 HCS visit.  His speech was fluent and conversational, though there were many instances of long pauses during which he seemed to be searching for the right word to express himself at the January 2007 VA examination.  He was markedly impaired when it came to attention and concentration abilities.  At a June 2008 HCS visit, his conversation had circumstantial qualities, but was goal-directed.  Speech was of normal rate and tone in May 2008.      

There is no evidence of persistent delusions or hallucinations.  He denied hallucinations and delusions at a May 2006 HCS visit.  He was in good touch with reality at the 2007 VA examination, and denied hallucinations, delusions, and other psychotic indicators.  

The evidence does not demonstrate grossly inappropriate behavior.  At the 2007 VA examination, eye contact was good, he showed blunted affect, and was extremely unsmiling the whole time.  Dr. R. R. consistently observed that the Veteran's mood and affect were appropriate from 2002 to 2008.  His affect was appropriate to content at May and June 2008 HCS visits.  

Although the Veteran described irritability, hypervigilance, violence in his sleep, and isolated thoughts of suicide, there is no persistent danger of hurting self or others.  He denied suicidality at the 2007 VA examination.  At a June 2008 HCS visit, he reported hitting his wife during a nightmare 3 weeks prior.  In 1970, he "took out two policemen," and was arrested for intoxication.  The last episode of violence occurred two months prior when a friend startled him and he threw a hose at him to defend himself.  His friend, F.S., also described this incident in a June 2008 statement.  He reported less irritableness with Paroxetine.  There was no current suicidal ideation.  He denied suicidal and homicidal ideations in May and June 2008.  In November 2008, the Veteran accidently struck his wife while having a nightmare; he felt so bad about it afterward that he considered suicide, but didn't have any specific plan.  He denied current suicidal ideation, however.      

There is no intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He had adequate grooming and hygiene at the January 2007 VA examination.  Activities of daily living were only mildly limited.  

The evidence does not demonstrate disorientation to time or place.  He was oriented to person, place, and time at May and June 2008 HCS visits.  S.A., the Veteran's counselor, noted in a June 2008 letter that he gave up his motorcycle because he felt that he would dissociate while riding it and miss curves.

The evidence does not demonstrate memory loss for names of close relatives, own occupation, or his own name.  Memory seemed grossly intact at a July 2006 HCS visit.  At the 2007 VA examination, memory deficits were apparent only when it came to recalling military experience, and the time shortly after discharge.  S.A., his counselor, noted mild short-term memory loss at a January 2007 evaluation.  Dr. R.R. consistently noted no memory problems in his treatment notes from 2002 to 2008.  Further, at examinations, the Veteran has been able to recall basis facts about himself and his family and friends.      

Finally, the evidence does not demonstrate total occupational and social impairment.  The 2007 VA examiner noted the Veteran avoided activities that were social and was quite socially isolated.  He tried working for someone else but was unable to due to his need to escape others.  He currently lived with a woman who was very supportive.  He went to Hawaii the previous summer with two friends.  The examiner concluded that his social functioning was moderately impacted and clearly worsening at the present time.  According to a June 2008 HCS note, he was working as a commercial fisherman and owned a tackle store.  He was able to fish alone, and went out for 20 to 30 day intervals.  In a March 2007 statement, the Veteran said that he did not go to any social events and avoided contact with people except for his wife.  Moreover, he isolated himself from the community except to sell things to people in his store in order to meet basic income needs.  He said that he was severely occupationally impaired because he couldn't work for anyone else, and he messed up things at his own shop.  

In addition to the above symptoms, the Veteran reported frequent violent nightmares.  According to a June 2008 letter from S.A., his counselor, he expressed concern about hurting his wife during these nightmares that occurred three or more times per week.  His wife also described the Veteran's violent reactions to nightmares in a June 2008 letter.    

In summary, the Veteran's symptoms for the rating period on appeal do not meet the criteria for the next higher evaluation of 100 percent.  Indeed, none of the symptoms listed in the 100 percent rating category are present, as described above.  Further, most of the symptoms have been consistent with the assigned evaluation of 70 percent.  For example, he reported occasional suicidal thoughts, panic, spatial disorientation, irritability, and inability to establish and maintain relationships other than with his wife.  

Thus, based on the number of symptoms which are congruent with the current rating of 70 percent, the Board finds that the overall disability picture does not approximate the criteria for a 100 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 70 percent rating, pursuant to 38 C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess of 70 percent is not warranted for this rating period, the Board has also relied, in part, upon the Veteran's Global Assessment of Functioning (GAF) scores assigned throughout the rating period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The Veteran was assigned GAF scores of 48 and 49 at the 2007 VA examination and by his counselor, S.A., in 2007 and 2008.  Scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The score assigned in this range accurately reflects the currently assigned 70 percent rating.  The Veteran's symptoms include suicidal ideation and difficulty maintaining his store.  Thus, the GAF scores in this range are not a basis for an increased rating.    

The Board has also considered the statements of the Veteran's family and friends in reaching its conclusion, as mentioned above.  In June 2008, a friend of the Veteran, F.S., wrote a letter in which he stated that the Veteran did not do well in groups of people, and that he needed to know where an exit was at all times.  He also had an exaggerated startle response, and once threw a hose at him when he startled him.  The Veteran was irritable with other people, and sometimes forgetful.  The Veteran's wife also wrote a letter in June 2008 in which she described his violent nightmares.  In addition, she said he was more irritable than he used to be, and no longer wanted to be around people.  The Board finds that the submissions by the Veteran's family and friends support the current rating, but do not warrant a rating in excess of 70 percent.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for PTSD, for any part of the time period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected PTSD warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  In addition, although the Veteran describes difficulty running his business, he has been able to maintain his store and continue to fish commercially.  Further, as described above, the schedular criteria for the 70 percent rating category adequately account for the Veteran's symptoms.  Indeed, the Rating Schedule provides for a higher rating for symptoms more severe than those of the Veteran.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

Service connection for tinnitus is denied.  

Service connection for a low back disorder is denied.  

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


